IN THE SUPREME COURT OF THE STATE OF NEVADA


                LUIS GARCIA,                                          No. 69122
                                        Appellant,
                              vs.
                THE STATE OF NEVADA,
                                        Respondent.
                                                                           FILED
                                                                           MAR 2 5 2016
                                                                          TRACE K. LINDEMAN
                                                                       CLERK F VREME COURT
                                                                      BY
                                                                           DEPUTY CLERK




                                     ORDER DISMISSING APPEAL
                            This is an appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Michelle Leavitt, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant
                of the legal effects and consequences of voluntarily withdrawing this
                appeal, including that appellant cannot hereafter seek to reinstate this
                appeal, and that any issues that were or could have been brought in this




SUPREME COURT
     OF
   NEVADA

(01 1947A So
                                                                                     /6 -09520
                    appeal are forever waived. Having been so informed, appellant consents
                    to a voluntary dismissal of this appeal.' Cause appearing, we
                                ORDER this appeal SMISSED. 2



                                            Douglas


                              cko
                    Cherry


                    cc:   Hon. Michelle Leavitt, District Judge
                          Paul Padda Law, PLLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          'Appellant's motion for an extension of time to file the fast track
                    statement is denied as moot. The clerk shall return, unfiled, the appendix
                    received on March 3, 2016

                          Because no remittitur will issue in this matter, see NRAP 42(b), the
                          2
                    one-year period for filing a post-conviction habeas corpus petition under
                    NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
        OF
     NEVADA


(0) ]947A    460.
                                                         2